         Case 5:19-cv-00666-OLG Document 15 Filed 07/31/20 Page 1 of 12




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

GILBERT RODRIGUEZ,                               §
TDCJ No. 01389048,                               §
                                                 §
                       Petitioner,               §
                                                 §
v.                                               §           Civil No. SA-19-CA-0666-OLG
                                                 §
LORIE DAVIS, Director,                           §
Texas Department of Criminal Justice,            §
Correctional Institutions Division,              §
                                                 §
                       Respondent.               §

                          MEMORANDUM OPINION AND ORDER

       Before the Court are pro se Petitioner Gilbert Rodriguez’s Petition for Writ of Habeas

Corpus Pursuant to 28 U.S.C. § 2254 (ECF No. 1), Respondent Lorie Davis’s Answer (ECF

No. 8), and Petitioner’s Reply (ECF No. 10) thereto. Having reviewed the record and pleadings

submitted by both parties, the Court concludes Petitioner is not entitled to relief under the

standards prescribed by the Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA).

See 28 U.S.C. § 2254(d). Petitioner is also denied a certificate of appealability.

                                          I. Background

       In July 2006, Petitioner was charged by indictment with the offense of murder enhanced

by a previous felony conviction for robbery. (ECF No. 9-25 at 24). At trial, Petitioner plead

guilty to the offense of murder as charged in the indictment, plead true to the enhancement

paragraph, and elected to have a jury assess his punishment. (ECF Nos. 9-12 at 28-32; 9-25 at

27, 30, 36, 48-49). Following a separate punishment hearing, Petitioner was sentenced to life

imprisonment. State v. Rodriguez, No. 2006-CR-6269 (227th Dist. Ct., Bexar Cnty., Tex. Aug.

11, 2006); (ECF No. 9-25 at 48-49).
         Case 5:19-cv-00666-OLG Document 15 Filed 07/31/20 Page 2 of 12




       Petitioner’s first attempt at an appeal was dismissed by the Fourth Court of Appeals for

lack of jurisdiction. Rodriguez v. State, No. 04-06-00836-CR (Tex. App.─San Antonio, Jan. 10,

2007) (ECF No. 9-2). After being granted permission to file an out-of-time appeal, however,

Petitioner’s conviction and sentence were confirmed in an unpublished opinion. Rodriguez v.

State, No. 04-17-00152-CR (Tex. App.─San Antonio, June 13, 2018, no pet.); (ECF Nos. 9-6, 9-

22). Petitioner did not seek review of this decision via a petition for discretionary review with

the Texas Court of Criminal Appeals (TCCA).

       Instead, Petitioner filed a state habeas corpus application in January 2019 challenging the

constitutionality of his state court conviction and sentence, which the TCCA eventually denied

without written order on May 1, 2019. Ex parte Rodriguez, No. 85,750-02 (Tex. Crim. App.);

(ECF Nos. 9-24, 9-25 at 21). Petitioner then initiated the instant federal proceedings on May 30,

2019. (ECF No. 1 at 10). In his federal petition, Petitioner raises the same allegations that were

rejected by the TCCA during his state habeas proceedings: (1) he was denied a fair and impartial

sentencing proceeding when the trial court failed to instruct the jury not to consider Petitioner’s

parole eligibility, (2) his trial counsel rendered ineffective assistance by failing to present a

mental health expert on his behalf at the punishment phase, and (3) his trial counsel rendered

ineffective assistance by failing to object to the jury’s improper consideration of parole and the

trial court’s answers to the jury’s questions on parole law.

                                     II. Standard of Review

       Petitioner’s federal habeas petition is governed by the heightened standard of review

provided by the AEDPA. 28 U.S.C.A. § 2254. Under § 2254(d), a petitioner may not obtain

federal habeas corpus relief on any claim that was adjudicated on the merits in state court

proceedings unless the adjudication of that claim either: (1) resulted in a decision that was



                                                 2
         Case 5:19-cv-00666-OLG Document 15 Filed 07/31/20 Page 3 of 12




contrary to, or involved an unreasonable application of, clearly established federal law, as

determined by the Supreme Court of the United States, or (2) resulted in a decision that was

based on an unreasonable determination of the facts in light of the evidence presented in the state

court proceeding. Brown v. Payton, 544 U.S. 133, 141 (2005). This intentionally difficult

standard stops just short of imposing a complete bar on federal court relitigation of claims

already rejected in state proceedings. Harrington v. Richter, 562 U.S. 86, 102 (2011) (citing

Felker v. Turpin, 518 U.S. 651, 664 (1996)).

       A federal habeas court’s inquiry into unreasonableness should always be objective rather

than subjective, with a focus on whether the state court’s application of clearly established

federal law was “objectively unreasonable” and not whether it was incorrect or

erroneous. McDaniel v. Brown, 558 U.S. 120 (2010); Wiggins v. Smith, 539 U.S. 510, 520-21

(2003). Even a strong case for relief does not mean the state court’s contrary conclusion was

unreasonable, regardless of whether the federal habeas court would have reached a different

conclusion itself. Richter, 562 U.S. at 102. Instead, a petitioner must show that the decision was

objectively unreasonable, which is a “substantially higher threshold.” Schriro v. Landrigan, 550

U.S. 465, 473 (2007); Lockyer v. Andrade, 538 U.S. 63, 75-76 (2003). So long as “fairminded

jurists could disagree” on the correctness of the state court’s decision, a state court’s

determination that a claim lacks merit precludes federal habeas relief. Richter, 562 U.S. at 101

(citing Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). In other words, to obtain federal

habeas relief on a claim previously adjudicated on the merits in state court, Petitioner must show

that the state court’s ruling “was so lacking in justification that there was an error well

understood and comprehended in existing law beyond any possibility for fairminded

disagreement.” Id. at 103; see also Bobby v. Dixon, 565 U.S. 23, 24 (2011).



                                                3
         Case 5:19-cv-00666-OLG Document 15 Filed 07/31/20 Page 4 of 12




                                           III. Analysis

A.     Trial Court Error (Claim 1).

       Petitioner’s first allegation contends the trial court committed error by (1) submitting an

improper jury charge that allowed the jury to consider the mathematical effects of parole law,

and (2) failing to submit a supplemental instruction to the jury not to deliberate on parole after

the jury submitted questions on Petitioner’s eligibility for parole. This allegation was raised and

rejected during Petitioner’s state habeas proceedings. (ECF No. 9-25 at 10). As discussed

below, Petitioner fails to demonstrate the state court’s rejection of the claim was either contrary

to, or an unreasonable application of, Supreme Court precedent.

       Claims of improper jury instruction or rejection of a requested jury instruction in state

criminal trials do not generally form the basis for federal habeas relief. Galvan v. Cockrell, 293

F.3d 760, 764-65 (5th Cir. 2002); (citing Estelle v. McGuire, 502 U.S. 62, 71-72 (1991) (stating

that federal habeas courts do not grant relief solely on the basis that a jury charge was

erroneous)).   Rather, such claims only support a claim for habeas relief if the erroneous

instruction by itself rendered the trial fundamentally unfair. Henderson v. Kibbe, 431 U.S. 145,

154-55 (1977); Galvan, 293 F.3d at 764 (relevant inquiry on claims of improper or rejected jury

instructions is whether there was prejudice of constitutional magnitude). The relevant inquiry is

whether the failure to give an instruction “by itself so infected the entire trial that the resulting

conviction violates due process.” Galvan, 293 F.3d at 764-65 (citing Cupp v. Naughten, 414

U.S. 141, 147 (1973)).

       Petitioner fails to make this showing.        The jury received the following instruction

regarding parole law in this case:

              Under the law applicable in this case, the defendant, if sentenced to a term
       of imprisonment, may earn time off the period of incarceration imposed through

                                                 4
          Case 5:19-cv-00666-OLG Document 15 Filed 07/31/20 Page 5 of 12




         the award of good conduct time. Prison authorities may award good conduct time
         to a prisoner who exhibits good behavior, diligence in carrying out prison work
         assignments, and attempts at rehabilitation. If a prisoner engages in misconduct,
         prison authorities may also take away all or part of any good conduct time earned
         by the prisoner.

                It is also possible that the length of time for which the defendant will be
         imprisoned might be reduced by the award of parole.

                 Under the law applicable in this case, if the defendant is sentenced to a
         term of imprisonment, he will not become eligible for parole until the actual time
         served equals one-half of the sentence imposed or 30 years, whichever is less,
         without consideration of any good conduct time he may earn. Eligibility for
         parole does not guarantee that parole will be granted.

                It cannot accurately be predicted how the parole law and good conduct
         time might be applied to this defendant if he is sentenced to a term of
         imprisonment, because the application of these laws will depend on decisions
         made by prison and parole authorities.

               You may consider the existence of the parole law and good conduct time.
         However, you are not to consider the extent to which good conduct time may be
         awarded to or forfeited by this particular defendant. You are not to consider the
         manner in which the parole law may be applied to this particular defendant.

(ECF No. 9-8 at 32-33). Contrary to Petitioner’s assertion, the jury was not allowed to consider

the “mathematical effect” of parole law, but rather was specifically instructed “not to consider

the manner in which the parole law may be applied to this particular defendant.” Id. In fact, as

noted by the state court, this charge is, in relevant part, identical to what is required under Texas

law. See Tex. Code Crim. Proc. Art. 37.07 § 4(a). Thus, there was no need for the trial court to

submit a supplemental charge following the jury’s questions on parole law.

         Because the jury was properly instructed on the issue of parole in this case, Petitioner

fails to demonstrate that the trial court erred in refusing to submit a supplemental instruction,

much less show that failure to give a supplemental instruction so “infected” the entire trial as to

result in a denial of due process. Thus, Petitioner is not entitled to federal habeas relief on this

claim.


                                                 5
          Case 5:19-cv-00666-OLG Document 15 Filed 07/31/20 Page 6 of 12




B.      Trial Counsel (Claims 2, 3).

        Petitioner next raises two ineffective-assistance-of-trial-counsel (IATC) claims

concerning counsel’s performance at the punishment phase of his trial. Specifically, Petitioner

contends trial counsel failed to: (1) object to the trial court’s response to the jury’s questions on

parole law and failure to give a supplemental instruction, and (2) call a mental health expert to

establish, for mitigation purposes, that the murder was not premeditated but rather the result of

sudden passion.1 Both allegations were raised and rejected during Petitioner’s state habeas

proceedings.     As discussed below, Petitioner fails to demonstrate the state habeas court’s

rejection of these challenges was either contrary to, or an unreasonable application of, Supreme

Court precedent. Federal habeas relief is therefore denied.

        1.       The Strickland Standard

        The Court reviews Sixth Amendment IATC claims under the familiar two-prong test

established in Strickland v. Washington, 466 U.S. 668 (1984). Under Strickland, a petitioner

cannot establish a violation of his Sixth Amendment right to counsel unless he demonstrates (1)

counsel’s performance was deficient and (2) this deficiency prejudiced his defense. 466 U.S. at

687-88, 690. According to the Supreme Court, “[s]urmounting Strickland’s high bar is never an

easy task.” Padilla v. Kentucky, 559 U.S. 356, 371 (2010).

        When determining whether counsel performed deficiently, courts “must be highly

deferential” to counsel’s conduct, and a petitioner must show that counsel’s performance fell

beyond the bounds of prevailing objective professional standards. Strickland, 466 U.S. at 687-

89. Counsel is “strongly presumed to have rendered adequate assistance and made all significant

decisions in the exercise of reasonable professional judgment.” Burt v. Titlow, 571 U.S. 12, 22


1
       Respondent misconstrues Petitioner’s second allegation concerning the failure to call an expert witness as
an IATC claim at the guilt/innocence phase of trial as opposed to the punishment phase.

                                                       6
         Case 5:19-cv-00666-OLG Document 15 Filed 07/31/20 Page 7 of 12




(2013) (quoting Strickland, 466 U.S. at 690). To demonstrate prejudice, a petitioner “must show

that there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.” Strickland, 466 U.S. at 694. Under this prong, the

“likelihood of a different result must be substantial, not just conceivable.” Richter, 562 U.S. at

112. A habeas petitioner has the burden of proving both prongs of the Strickland test. Wong v.

Belmontes, 558 U.S. 15, 27 (2009).

       Finally, IATC claims are considered mixed questions of law and fact and are analyzed

under the “unreasonable application” standard of 28 U.S.C. § 2254(d)(1). See Gregory v. Thaler,

601 F.3d 347, 351 (5th Cir. 2010). Where, as here, the state court adjudicated the IATC claims

on the merits, a court must review a petitioner’s claims under the “doubly deferential” standards

of both Strickland and Section 2254(d). See Woods v. Etherton, 136 S. Ct. 1149, 1151 (2016)

(citing Cullen v. Pinholster, 563 U.S. 170, 190 (2011)); Knowles v. Mirzayance, 556 U.S. 111,

112 (2009). In such cases, the “pivotal question” is not “whether defense counsel’s performance

fell below Strickland’s standards,” but whether “the state court’s application of the Strickland

standard was unreasonable.” Richter, 562 U.S at 101. That is to say, the question to be asked in

this case is not whether counsel’s actions were reasonable, but whether “there is any reasonable

argument that counsel satisfied Strickland’s deferential standard.” Id. at 105.

       2.      Failure to Object (Claim 3)

       Prior to their deliberation, Petitioner’s jury was given general instructions on Texas

parole law and instructed to not consider how these parole laws may be applied to Petitioner

when assessing his sentence. (ECF No. 9-8 at 32-33). These instructions were identical to the

instructions required under Texas law. See Tex. Code Crim. Proc. Art. 37.07 § 4(a). During the

jury’s deliberation as to punishment, it sent a note to the trial court asking about: (1) the



                                                  7
         Case 5:19-cv-00666-OLG Document 15 Filed 07/31/20 Page 8 of 12




minimum parole for 99 years, (2) the minimum parole for life, and (3) how to calculate the

minimum parole “for all other terms.” (ECF No. 9-8 at 22). In response, the trial court

answered: (1) 30 years, (2) 30 years, and (3) “please refer to the next to the last page of my

instructions.” Id. at 23. Petitioner contends counsel was ineffective for failing to object to the

jury’s notes demonstrating their consideration of parole law when assessing his sentence.

       As discussed in the previous section, Petitioner’s jury was clearly instructed not to

consider the effect of parole law on Petitioner’s sentence as required by Texas law. Petitioner

has presented no reason to overcome the usual presumption that the jury followed the trial

court’s instructions regarding parole. Charles v. Thaler, 629 F.3d 494, 500 (5th Cir. 2011);

Galvan v. Cockrell, 293 F.3d 760, 765 (5th Cir. 2002). Furthermore, by referring the jury back

to the original charge, which instructed the jury to not consider the application of parole and

good time laws on Petitioner’s sentence, the trial court essentially cured any possible error its

response to the jury’s first two questions. As such, any objection by counsel on such grounds

would have been futile, and counsel is not required to make futile motions or objections. See

Miller v. Thaler, 714 F.3d 897, 904 n.6 (5th Cir. 2013) (counsel is not required to make futile

motions or objections); Roberts v. Thaler, 681 F.3d 597, 612 (5th Cir. 2012) (“the failure to

lodge futile objections does not qualify as ineffective assistance”) (quoting Koch v. Puckett, 907

F.2d 524, 527 (5th Cir. 1990)); Ward v. Dretke, 420 F.3d 479, 498 (5th Cir. 2005) (counsel not

ineffective for failing to lodge what would likely have been a futile objection).

        As a result, Petitioner has not shown counsel’s performance was deficient or that the

state court’s denial of this claim was an unreasonable application of Strickland. Relief is

therefore denied.




                                                 8
         Case 5:19-cv-00666-OLG Document 15 Filed 07/31/20 Page 9 of 12




       3.      Uncalled Witness (Claim 2)

       Petitioner next asserts that counsel was ineffective for failing to call a mental health

expert at the punishment phase to testify on his behalf. According to Petitioner, such an expert

could have testified about his mental state after being informed by his wife that she was having

an affair, which Petitioner contends would have bolstered his assertion that the murder was the

result of sudden passion. This allegation was also raised and rejected during Petitioner’s state

habeas proceedings. Petitioner fails to show that the state court’s ruling was contrary to or

involved an unreasonable application of Strickland or that it was an unreasonable determination

of the facts based on the evidence in the record.

       To start, unsupported claims regarding uncalled expert witnesses “are speculative and

disfavored by this Court as grounds for demonstrating ineffective assistance of counsel.” Evans

v. Cockrell, 285 F.3d 370, 377 (5th Cir. 2002). To prevail on an IATC claim based on counsel’s

failure to call a witness, the petitioner must name the witness, demonstrate the witness was

available to testify, delineate the content of the witness’s proposed testimony, and show the

testimony would have been favorable to the defense. Day v. Quarterman, 566 F.3d 527, 538

(5th Cir. 2009); Del Toro v. Quarterman, 498 F.3d 486, 490-91 (5th Cir. 2007) (finding

counsel’s choice to not hire an expert reasonable under the circumstances). Petitioner has done

none of those things.

       Furthermore, the Court notes that any potential testimony from a mental health expert

concerning Petitioner’s mental state could be seen as “double-edged.”        The Fifth Circuit

repeatedly held that “double-edged evidence cannot support a showing of prejudice under

Strickland.” Reed v. Vannoy, 703 F. App’x 264, 270 (5th Cir. 2017) (unpublished) (citing



                                                    9
         Case 5:19-cv-00666-OLG Document 15 Filed 07/31/20 Page 10 of 12




Dowthitt v. Johnson, 230 F.3d 733, 745 (5th Cir. 2000)); Gray v. Epps, 616 F.3d 436, 449 (5th

Cir. 2010) (petitioner could not show prejudice because much of the new evidence was double-

edged and could be interpreted as aggravating); see also Matthews v. Davis, 665 F. App’x 315,

319 (5th Cir. 2016) (unpublished) (trial counsel’s failure to investigate and introduce evidence

was not prejudicial because it would be double-edged). And trial counsel have broad discretion

when it comes to deciding how best to proceed strategically. Yarborough v. Gentry, 540 U.S. 1,

5-6, 8 (2003) (“When counsel focuses on some issues to the exclusion of others, there is a strong

presumption that he did so for tactical reasons rather than through sheer neglect.”) Ward v.

Stephens, 777 F.3d 250, 264 (5th Cir. 2015) (the Supreme Court has emphasized counsel has

“wide latitude in deciding how best to represent a client”). This wide latitude includes the

discretion to determine how best to utilize the limited investigative resources available to defense

counsel. See Richter, 562 U.S. at 107 (“Counsel was entitled to formulate a strategy that was

reasonable at the time and to balance limited resources in accord with effective trial tactics and

strategies.”).

        Here, Petitioner fails to demonstrate that trial counsel’s strategy of presenting the jury

with a sudden-passion defense without the testimony of a mental health professional was

unreasonable. Instead, he offers only conclusory statements concerning counsel’s strategy which

are insufficient to support a claim of ineffective assistance of counsel. Woodfox v. Cain, 609

F.3d 774, 809 n.17 (5th Cir. 2010); Day, 566 F.3d at 540.             But Petitioner’s conclusory

allegations are not “clear and convincing evidence” sufficient to overcome the presumption of

correctness attributed to the trial court’s finding of counsel’s credibility and competence. Miller

v. Thaler, 714 F.3d 897, 903 (5th Cir. 2013); United States v. Demik, 489 F.3d 644, 646 (5th Cir.




                                                10
        Case 5:19-cv-00666-OLG Document 15 Filed 07/31/20 Page 11 of 12




2007) (“[C]onclusory allegations are insufficient to raise cognizable claims of ineffective

assistance of counsel.”) (citation omitted).

       Finally, even if Petitioner could establish that counsel’s performance in this case

constituted deficient performance, he still fails to demonstrate that the alleged error was

prejudicial to his defense. Indeed, given the strength of the State’s punishment case, Petitioner’s

violent past, and the gruesome facts of the instant offense, there is simply no “reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding would have

been different.” Strickland, 466 U.S. at 694. As such, Petitioner is unable to establish that

counsel’s performance was deficient or that he was prejudiced by counsel’s alleged errors.

Because Petitioner fails to demonstrate that the state court’s denial of Petitioner’s IATC

allegation was an unreasonable application of Strickland, relief on this claim is denied.

                                 IV. Certificate of Appealability

       The Court must now determine whether to issue a certificate of appealability (COA). See

Rule 11(a) of the Rules Governing § 2254 Proceedings; Miller–El v. Cockrell, 537 U.S. 322,

335-36 (2003) (citing 28 U.S.C. § 2253(c)(1)). A COA may issue only if a petitioner makes “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). If a district

court rejects a petitioner’s constitutional claims on the merits, the petitioner must demonstrate

“that reasonable jurists would find the district court’s assessment of the constitutional claims

debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). This requires a petitioner to

show “that reasonable jurists could debate whether the petition should have been resolved in a

different manner or that the issues presented were ‘adequate to deserve encouragement to

proceed further.’” Miller–El, 537 U.S. at 336 (citation omitted).




                                                11
        Case 5:19-cv-00666-OLG Document 15 Filed 07/31/20 Page 12 of 12




       A district court may deny a COA sua sponte without requiring further briefing or

argument. See Alexander v. Johnson, 211 F.3d 895, 898 (5th Cir. 2000). For the reasons set

forth above, the Court concludes that jurists of reason would not debate the conclusion that

Petitioner was not entitled to federal habeas relief. As such, a COA will not issue.

                                    V. Conclusion and Order

       Petitioner has failed to establish that the state court’s rejection of the aforementioned

claim on the merits during his state habeas proceedings was either (1) contrary to, or involved an

unreasonable application of, clearly established federal law, as determined by the Supreme Court

of the United States, or (2) based on an unreasonable determination of the facts in light of the

evidence presented during Petitioner’s state trial and appellate proceedings.          As a result,

Petitioner’s federal habeas corpus petition does not warrant relief.

       Accordingly, based on the foregoing reasons, IT IS HEREBY ORDERED that:

       1.      Federal habeas corpus relief is DENIED and Petitioner Gilbert Rodriguez’s

Petition for Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2254 (ECF No. 1) is DISMISSED

WITH PREJUDICE;

       2.      No Certificate of Appealability shall issue in this case; and

       3.      All remaining motions, if any, are DENIED, and this case is now CLOSED.

       It is so ORDERED.

                        31st
       SIGNED this the _______ day of July, 2020.




                                              ____________________________________
                                                     ORLANDO L. GARCIA
                                                  Chief United States District Judge




                                                 12
